DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Item 246- root end (page 12 [0050]) and Item 248- plant end (page 12 [0050]) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 10, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massey (WO 2018068042 A1) (cited in applicants IDS).
Regarding claim 1, Massey teaches a gardening appliance (Figs 1-6), comprising:
a liner (Fig 2 Item 17- support structure) positioned within a cabinet (Fig 2 Item 23- shell) and defining a grow chamber ([0022-0023]);
a grow module mounted within the liner and defining a root chamber (Fig 3 Item 5- planting column);
a plurality of apertures defined through the grow module (Fig 3 Item 59- plant openings), each of the plurality of apertures being configured for receiving a plant pod that extends into the root chamber ([0029]);
a nutrient dosing system comprising ([0031-0035]):
a nutrient cartridge for providing a flow of concentrated nutrient mixture ([0033]);
a water supply for providing a flow of water ([0032]);
a dilution tank in fluid communication with the nutrient cartridge and the water supply for receiving and mixing the flow of concentrated nutrient mixture and the flow of water to create a flow of diluted nutrients ([0033]); and
a discharge nozzle (Fig 2 Item 67- dispensing apparatus) for selectively directing the flow of diluted nutrients into the root chamber ([0035]).
Regarding claim 3, Massey teaches all of the abovementioned claim 1 and further teaches wherein the nutrient dosing system comprises:
a discharge mechanism (Fig 6 Item 93- pumps) operably coupled to the nutrient cartridge for selectively discharge the flow of concentrated nutrient mixture ([0034]).
Regarding claim 7, Massey teaches all of the abovementioned claim 1 and further teaches wherein the nutrient dosing system further comprises:
a pumping system (Fig 6 Item 92- pumps) for urging the flow of diluted nutrients through the discharge nozzle ([0034]).
Regarding claim 8, Massey teaches all of the abovementioned claim 7 and further teaches wherein the pumping system comprises a pump (Fig 3 Item 93- pump) positioned downstream of the dilution tank (Fig 3 Item 63- reservoir).
Regarding claim 10, Massey teaches all of the abovementioned claim 1 and further teaches wherein the water supply is configured for operating a purge cycle ([0034]). As interpreted by the examiner, Massey’s system is capable of pumping water through the system without nutrients as described in applicant’s specification.
Regarding claim 13, Massey teaches a nutrient dosing system for a gardening appliance (Figs 1-6), the nutrient dosing system comprising:
a nutrient cartridge for providing a flow of concentrated nutrient mixture ([0033]);
a water supply for providing a flow of water ([0032]);
a dilution tank in fluid communication with the nutrient cartridge and the water supply for receiving and mixing the flow of concentrated nutrient mixture and the flow of water to create a flow of diluted nutrients ([0033]); and
a discharge nozzle (Fig 2 Item 67- dispensing apparatus) for selectively directing the flow of diluted nutrients into a root chamber.
Regarding claim 15, Massey teaches all of the abovementioned claim 13 and further teaches a nutrient dosing system further comprising
a discharge mechanism (Fig 6 Item 93- pumps) operably coupled to the nutrient cartridge for selectively discharge the flow of concentrated nutrient mixture ([0034]).
Regarding claim 17, Massey teaches all of the abovementioned claim 13 and further teaches a nutrient dosing system further comprising:
a pumping system (Fig 6 Item 93- pumps) for urging the flow of diluted nutrients through the discharge nozzle ([0034]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 1 above, and further in view of Goldsmith (US 20200060108 A1).
Regarding claim 2, Massey teaches all of the abovementioned claim 1 and further teaches wherein the nutrient dosing system comprises: 
a nutrient supply line providing fluid communication between the nutrient cartridge and the dilution tank ([0033-0034]).
Massey is silent as to a cartridge valve operably coupled to the nutrient supply line for regulating the flow of concentrated nutrient mixture.
Goldsmith teaches within the same field of endeavor and reasonably pertinent to the invention an indoor process and system for cultivating duckweed wherein a cartridge valve (Fig 1 Item 25- valve manifold system) is operably coupled to the nutrient supply line (Fig 1 see image below) for regulating the flow 
    PNG
    media_image1.png
    484
    639
    media_image1.png
    Greyscale
of concentrated nutrient mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Massey’s multi-reservoir nutrient mixing system with the further teachings of Goldsmith’s cartridge valve arrangement in order to control the specific amount of each nutrient added, optimizing plant growth.
Regarding claim 11, modified Massey teaches all of the abovementioned claim 1 and further teaches:
 a plurality of nutrient cartridges, each nutrient cartridge containing a nutrient mixture (Massey- [0033]).
Massey is silent as to a plurality of dilution tanks, each of the plurality of dilution tanks being in fluid communication with at least one of the plurality of nutrient cartridges and the water supply.
Goldsmith teaches within the same field of endeavor and reasonably pertinent to the invention an indoor system for cultivating duckweed comprising:
a plurality of dilution tanks (Goldsmith- Fig 1 Item 20- treatment tanks), each of the plurality of dilution tanks being in fluid communication with at least one of the plurality of nutrient cartridges and the water supply (Goldsmith- [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Massey’s multi-reservoir nutrient mixing system with the further teachings of Goldsmith’s plurality of dilution tanks in order to create different nutrient profiles, allowing the system to accommodate a variety of different plants.
Regarding claim 12, modified Massey teaches all of the abovementioned claim 11 and further teaches wherein the nutrient dosing system comprises:
a plurality of cartridge valves (Goldsmith- Fig 1 Item 25- valve manifold system) for regulating the flow of concentrated nutrient mixture from each of the plurality of nutrient cartridges (Goldsmith- Fig 1 Item 16- nutrient tanks); and
a water supply valve (Massey- Fig 6 Item 97- valve system) for regulating the flow of water to each of the plurality of dilution tanks (Massey- [0036]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 3 above, and further in view of Sykes (US 20140338261 A1).
Regarding claim 4, modified Massey teaches all of the abovementioned claim 3 but does not teach wherein the discharge mechanism is a plunger.
Sykes teaches within the same field of endeavor and reasonably pertinent to the invention a modular aeroponics system wherein the discharge mechanism is a plunger (Fig 4 Item 4212- dosatrons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massey’s discharge system with Sykes’ dosatrons to provide for precise and consistent metering of nutrient supply to plants, which would save money by providing a fully mechanical discharge system. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 1 above, and further in view of Sykes (US 20140338261 A1).
Regarding claim 5, Massey teaches all of the abovementioned claim 1 but does not teach wherein the nutrient dosing system comprises:
a plurality of discharge nozzles spaced apart within at least one of the root chamber or the grow chamber.
Sykes teaches within the same field of endeavor and reasonably pertinent to the invention a modular aeroponics system wherein the nutrient dosing system comprises:
a plurality of discharge nozzles spaced apart within at least one of the root chamber or the grow chamber (Fig 1 Item 1410- spray nozzles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Massey’s dispensing apparatus with Sykes’ spray nozzles in order to provide nutrient solution to every plant in the system simultaneously.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 1 above, and further in view of Anderson (US 20160029582 A1).
Regarding claim 6, Massey teaches all of the abovementioned claim 1 but does not teach wherein the discharge nozzle is movable between multiple spray positions.
Anderson teaches within the same field of endeavor and reasonably pertinent to the invention a growing system (Figs 1-23c) wherein the discharge nozzle is movable between multiple spray positions (Fig 19A, [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Massey’s dispensing apparatus with the further teachings of Anderson’s vertically moving spray nozzle in order to save money by reducing the number of components in the dosing system.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 1 above, and further in view of Olson (US 7832142 B1).
Regarding claim 9, Massey teaches all of the abovementioned claim 1 but does not teach wherein the nutrient cartridge is positioned above the dilution tank along the vertical direction such that the flow of concentrated nutrients flows into the dilution tank under a force of gravity.
Olson teaches within the same field of endeavor and reasonably pertinent to the invention a nutrient dispensing system (Figs 1-4) wherein the nutrient cartridge (Fig 1 Item 68- nutrient concentrate tank) is positioned above the dilution tank (Fig 1 Item 98- nutrient tank) along the vertical direction such that the flow of concentrated nutrients flows into the dilution tank under a force of gravity (Note: the concentrate tank is located above the nutrient tank. With no other forces acting on the system, gravity will carry the fluid to the nutrient tank similarly to applicant’s figures 9 and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Massey’s nutrient reservoir system with the further teachings of Olson’s gravity fed nutrient system in order to save energy and money by mixing nutrients with water by means of gravity.
Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 13 above, and further in view of Goldsmith (US 20200060108 A1).
Regarding claim 14, Massey teaches all of the abovementioned claim 13 and further teaches wherein the nutrient dosing system comprises: 
a nutrient supply line providing fluid communication between the nutrient cartridge and the dilution tank ([0033-0034]).
Massey is silent as to a cartridge valve operably coupled to the nutrient supply line for regulating the flow of concentrated nutrient mixture.
Goldsmith teaches within the same field of endeavor and reasonably pertinent to the invention an indoor process and system for cultivating duckweed wherein a cartridge valve (Fig 1 Item 25- valve manifold system) is operably coupled to the nutrient supply line (Fig 1 see image below) for regulating the flow 
    PNG
    media_image1.png
    484
    639
    media_image1.png
    Greyscale
of concentrated nutrient mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Massey’s multi-reservoir nutrient mixing system with the further teachings of Goldsmith’s cartridge valve arrangement in order to control the specific amount of each nutrient added, optimizing plant growth.
Regarding claim 19, Massey teaches all of the abovementioned claim 13 and further teaches a nutrient dosing system further comprising:
a plurality of nutrient cartridges, each nutrient cartridge containing a nutrient mixture ([0033]).
Massey is silent as to a plurality of dilution tanks, each of the plurality of dilution tanks being in fluid communication with at least one of the plurality of nutrient cartridges and the water supply.
Goldsmith teaches within the same field of endeavor and reasonably pertinent to the invention an indoor system for cultivating duckweed comprising:
a plurality of dilution tanks (Goldsmith- Fig 1 Item 20- treatment tanks), each of the plurality of dilution tanks being in fluid communication with at least one of the plurality of nutrient cartridges and the water supply (Goldsmith- [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Massey’s multi-reservoir nutrient mixing system with the further teachings of Goldsmith’s plurality of dilution tanks in order to create different nutrient profiles, allowing the system to accommodate a variety of different plants.
Regarding claim 20, modified Massey teaches all of the abovementioned claim 19 and further teaches a nutrient dosing system further comprising:
a plurality of cartridge valves for regulating the flow of concentrated nutrient mixture from each of the plurality of nutrient cartridges (Goldsmith- Fig 1 Item 25- valve manifold system); and
a water supply valve (Fig 6 Item 97- valve system) for regulating the flow of water to each of the plurality of dilution tanks (Massey- [0036]).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Massey (WO 2018068042 A1) as applied to claim 13 above, and further in view of Olson (US 7832142 B1).
Regarding claim 18, Massey teaches all of the abovementioned claim 13 but does not teach wherein the nutrient cartridge is positioned above the dilution tank along the vertical direction such that the flow of concentrated nutrients flows into the dilution tank under a force of gravity.
Olson teaches within the same field of endeavor and reasonably pertinent to the invention a nutrient dispensing system (Figs 1-4) wherein the nutrient cartridge (Fig 1 Item 68- nutrient concentrate tank) is positioned above the dilution tank (Fig 1 Item 98- nutrient tank) along the vertical direction such that the flow of concentrated nutrients flows into the dilution tank under a force of gravity (Note: the concentrate tank is located above the nutrient tank. With no other forces acting on the system, gravity will carry the fluid to the nutrient tank similarly to applicant’s figures 9 and 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Massey’s nutrient reservoir system with the further teachings of Olson’s gravity fed nutrient system in order to save energy and money by mixing nutrients with water by means of gravity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642